DETAILED ACTION

Status of Application
	This action is in reply to the request for continued examination filed on May 2, 2022.
Claims 1-40 have been canceled. 
Claims 41, 42, 44-50, 52-58, and 60-65 have been amended.
Claims 41-65 are pending and allowed. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Allowable Subject Matter
Claims 41-65 (renumbered as 1-25) are allowed.



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter (see also prosecution history): 
One of the closest prior art references of record is Barton, Bart. “Online Charging System (OCS) – introduction to Gy interface,” LTE and Beyond, http://www.lteandbeyond.com/2012/01/online-charging-system-ocs-how-gy.html (Jan. 11, 2012). This reference discusses online charging, including charging trigger function (CTF). A few charging scenarios are described. 
Another of the closest prior art references of record is Cheboldaeff, Marc. “Interaction between an Online Charging System and a Policy Server,” ICN 2011: The Tenth International Conference on Networks. (2011), p. 47-51. This reference discusses interaction between an online charging system and a policy server in order to validate a scenario where the policy changes in real time during a data session because a volume threshold has been crossed. This reference also discusses features of an online charging system. 
Another of the closest prior art references of record is Gustafsson, U.S. Patent Application Publication No. 2014/0337229 A1. Gustafsson teaches an online charging system that interacts with a telecommunication system for charging a service usage of an end user. 
Another of the closest prior art references of record is Sharma et al., U.S. Patent Application Publication No. 2012/0129490 A1. Sharma teaches an invention for providing charging status information to a subscriber of a communication service. The charging system uses an offline charging subsystem to process the accounting information from the charging trigger functions. 
Claims 41-65 (renumbered as 1-25) are allowed because these prior art references, individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination of claimed features. Although some concepts found in the claims are known in the art, prior art features were not found in a way that makes the claims as a whole obvious to one having ordinary skill in the art. 
Regarding the rejection under 35 U.S.C. 101, the claims are eligible in light of the amendment that was made to the independent claims. Pages 13-19 of Applicant’s Remarks support the withdrawal of the 101 rejection. Paragraph 0111 of Applicant’s Specification describes a technological improvement, i.e., features that prevent the CTF device from frequently reporting the charging information to the OCS. This reduces the frequency of information exchange and the pressure of information transmission between the CTF device and the OCS. As explained in the Remarks, the independent claims were amended to reflect this disclosed improvement. Additionally, the combination of additional elements integrates the abstract idea into a practical application and provides an ordered combination. The limitations involve more than just applying a computer as a tool to implement the abstract idea. Therefore, the claims are eligible.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Other Relevant Prior Art
Cai et al., U.S. Patent Application Publication No. 2006/0114932 A1.
Duan, U.S. Patent Application Publication No. 20070185809 A1. 
Stura, U.S. Patent Application Publication No. 20080153457 A1.
Xie et al., U.S. Patent Application Publication No. 2009/0024502 A1.
Bystrom et al., U.S. Patent Application Publication No. 2012/0259747 A1. This reference teaches a method and apparatus for controlling service traffic in a communication network. See Figure 5 and associated text. 
Castro Castro et al., U.S. Patent Number 9,026,100 B2. 
Sharma et al., U.S. Patent Application Publication No. 2012/0129490 A1.
Jia, WO 2014166450 A1. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/
Primary Examiner, Art Unit 3698